Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Amendment filed on 24 March 2022 has been entered in full.  Claims 1, 3-7, 9 and 21-22 have been amended, claims 34 and 39-55 have been cancelled, and claim 32 remains withdrawn from further consideration, and claims 56-63 have been added. Newly added claims will be examined as they fit under the rubric of the elected invention. Therefore, claims 1-12, 21-22, 29-33 and 56-63 are pending, and claims 1-12, 21-22, 29-31, 33 and 56-63 are the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 24 March 2022 has been considered by the examiner.

Withdrawn Objections and/or Rejections
4.	The rejection of claims 34, 39-41, 46 and 51-55 for containing an improper Markush grouping of alternatives as set forth at pg. 3 of the previous Office Action (mailed 24 December 2021 is moot in view of Applicant’s cancelation of said claims (filed 24 March 2022).
5.	The rejection of claims 34, 39-41, 46 and 51-55 under 35 U.S.C. 112(a) (Written Description) as set forth at pp. 4-7 of the previous Office Action (mailed 24 December 2021) is moot in view of Applicant’s cancelation of said claims (filed 24 March 2022).
6.	The rejection of claims 34, 39-41, 46 and 51-55 under 35 U.S.C. 112(a) (Scope of Enablement) as set forth at pp. 8-10 of the previous Office Action (mailed 24 December 2021 is moot in view of Applicant’s cancelation of said claims (filed 24 March 2022).

New and/or Maintained Objections and/or Rejections
Specification
7.	The disclosure is objected to because of the following informalities:  in the Specification, the size of the ASCII text file of the Sequence Listing is required to be in bytes, not kilobytes. See below for a detailed description of this requirement. Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
8.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows: in the Specification, the size of the ASCII text file in bytes.

Improper Markush
9.	Claims 1-12, 21-22, 29-31 and 33 remain rejected, and newly added claim 57 is rejected on the judicially-created basis that is contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex Parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The basis for this rejection is set forth at pg. 3 of the previous Office Action (mailed 24 December 2021. The improper Markush grouping include embodiments of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The claims are directed to fusion proteins comprising targeting moieties. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the various recited second domains which bind different targets share no structural similarity, and therefore there is no substantial structural feature and a common use that flows from the substantial structural feature. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Response to Arguments
10.	Applicant’s arguments as they pertain to the rejections have been fully considered but are not persuasive for the following reasons.
11.	Applicant argues at pg. 8 of the response (filed 24 March 2022) that claim 1 has been amended to recite a first domain comprising a modified R-spondin polypeptide. Applicant asserts that instant claim 1, 3-11, 21-22, 30-31, 33 and 56-63 do not include a Markush group.
12.	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. Instant claim 1 recites a second domain comprising an Immunoglobulin G (IgG) antibody, wherein the second domain specifically binds a tissue-specific cell surface molecule, and claims 8 and 9 further recite members of the cell surface molecule, selected from ASGR1. ASGR2, TFR2, SLC10A1, LYPD3, DSG3, PTH1R. The various recited second domains which comprise an IgG antibody would necessarily have different amino acid sequences, and they bind different targets share no structural or functional similarity, and therefore there is no substantial structural feature and a common use that flows from the substantial structural feature.

Claim Rejections - 35 USC § 112, 2nd Paragraph
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 3-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
15.	Claims 3-4 are rejected as being indefinite for reciting the limitation “amino acids 105 and 109”, and claim 7 is rejected for reciting “amino acids 58, 76, 77, 86, 91, and 121”.  It appears that these numbers refer to positions within an amino acid sequence; however no reference sequence is defined in the claims.  Given the variations of published sequences contained in the databases, it is unclear which amino acid positions are encompassed by the claims.  Moreover, numbering is not an inherent property of a protein sequence.  Accordingly, recitation of a number without reference to a specific sequence is indefinite, and therefore the metes and bounds of the claims cannot be determined.

Claim Rejections - 35 USC § 112, 1st Paragraph (Written Description)
16.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	Claims 1-12, 21-22, 29-31 and 33 remain rejected, and newly added claims 57-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The basis for this rejection is set forth at pp. 4-7 of the previous Office Action (mailed 24 December 2021).
18.	The claims are drawn quite broadly to a tissue-specific Wnt ("Wingless-related integration site" or "Wingless and Int-l" or "Wingless-Int") signal enhancing molecule, or a pharmaceutically acceptable salt thereof, comprising (a) a first domain comprising a modified R-spondin polypeptide, or a fragment or variant thereof, wherein the first domain specifically binds one or more-transmembrane E3 ubiquitin ligases, wherein the one or more transmembrane E3 ubiquitin ligases are Zinc and Ring Finger 3 (ZNRF3) and Ring Finger Protein 43 (RNF43), and (b) a second domain comprising an Immunoglobulin G (IgG) antibody; wherein the second domain specifically binds a tissue-specific cell surface molecule, wherein the molecule increases Wnt signaling in the tissue comprising the tissue-specific cell surface molecule.  The claims also recite wherein the modified R- spondin polypeptide, or fragment or variant thereof comprises: a) a modified R-spondin-1, R-spondin-2, R-spondin-3, or R-spondin-4 polypeptide, or a fragment or variant thereof; or b) an R-spondin Furin domain I sequence and, optionally a wild-type or mutated Furin domain 2, or a fragment or variant thereof, wherein the modified R-spondin polypeptide optionally has reduced binding to Leucine-rich repeat-containing G-protein coupled receptors 4-6 (LGR4-6) as compared to a full length R-spondin. The claims also recite wherein the tissue is selected from the group consisting of: bone tissue, liver tissue, skin tissue, stomach tissue, intestine tissue, oral mucosa tissue, kidney tissue, central nervous system tissue, mammary gland tissue, taste bud tissue, ovary tissue, inner ear tissue (including cochlear and vestibular tissues), hair follicles, pancreas tissue, retina tissue, cornea tissue, heart tissue and lung tissue, or wherein a) the cell surface molecule is a parathyroid hormone receptor 1 (PTH1R), and the second domain specifically binds PTH1R; b) the cell surface molecule is an asialoglycoprotein receptor 1 (ASGR1), and the second domain specifically binds ASGR1; c) the cell surface molecule is an asialoglycoprotein receptor 2 (ASGR2), and the second domain specifically binds ASGR2; d) the cell surface molecule is a solute carrier family 10 member 1 (SLC10A1), and the second domain specifically binds a solute carrier family 10 member 1 (SLC10A1); e) the cell surface molecule is a transferrin receptor 2 (TFR2), and the second domain specifically binds TFR2; f) the cell surface molecule is Ly6/PLAUR Domain Containing 3 (LYPD3), and the second domain specifically binds LYPD3; or g) the cell surface molecule is Desmoglein (DSG3), and the second domain specifically binds DSG3. The claims also recite wherein the molecule comprises a polypeptide having at least 90% sequence identity to any one of SEQ ID NO: 10, SEQ ID NO: 14, SEQ ID NO: 18, SEQ ID NO: 22, SEQ ID NO: 26, SEQ ID NO: 52, SEQ ID NO: 56, SEQ ID NO: 62, SEQ ID NO: 68, SEQ ID NO: 74, SEQ ID NO: 78, SEQ ID NO: 86, SEQ ID NO: 106, SEQ ID NO: 108, SEQ ID NO: 124, SEQ ID NO: 126, SEQ ID NO: 128, SEQ ID NO: 130, SEQ ID NO: 132, or SEQ ID NO: 142; wherein the wherein the molecule comprises a polypeptide having at least 90% sequence identity to SEQ ID NO: 150, wherein the molecule comprises a polypeptide having at least 90% sequence identity to SEQ ID NO: 154; or wherein the molecule comprises: (a) two antibody light chain polypeptides, wherein each light chain polypeptide comprises a sequence having at least 90% sequence identity to SEQ ID NO: 72; and (b) two antibody heavy chain polypeptides, wherein each heavy chain polypeptide comprises a sequence having at least 90% sequence identity to SEQ ID NO: 80. Thus, the claims are drawn to a genus of polypeptide molecules that are defined only by a partial structure and a desired function. 
19.	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a partial structure and a desired function.  While the specification provides adequate written description for particular Wnt signaling enhancing molecules that are defined the amino acid sequence for the first and second binding domains that increase Wnt signaling, it does not provide adequate written description for a commensurate number of the species of Wnt signaling enhancing molecules encompassed by the claims which recite fragments and variants having as little as 90% sequence identity.  Specifically, while the Specification discloses a Wnt signaling enhancing molecules having a first domain comprising an anti-ASGR antibody light chain and fusion of an anti-ASGR1 antibody heavy chain and a mutant Rspo2 (F105R/F109A) that binds ASGR1 and increases Wnt signaling (See Example 15; Figure 19B), it does not provide adequate written description for a commensurate number of the species of Wnt signaling enhancing molecules encompassed by the claims that also exhibit these activities. The distinguishing characteristics of the claimed genus are not described.  The only adequately described species are a Wnt signaling enhancing molecules having a first domain comprising an anti-ASGR1 antibody light chain and fusion of an anti-ASGR1 antibody heavy chain and a mutant Rspo2 (F105R/F109A).  Accordingly, the specification does not provide adequate written description of the claimed genus.
20.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).
21.	With the exception of the Wnt signaling enhancing molecule referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed molecules, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
19.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
22.	Therefore, only the Wnt signaling enhancing molecule referred to above, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
23.	Applicant’s arguments as they pertain to the rejections have been fully considered but are not persuasive for the following reasons.
24.	Applicant argues at pg. 9 of the response (filed 24 March 2022) that the application as filed has established a strong correlation between function and structure of the claimed matter, pointing specifically to Example 5 at paragraph [00228] and Example 10 at paragraph [00234] of the Specification. Applicant further argues at pg. 9 of the response that new claims 56-63 encompass molecules that specifically bind to certain cell surface molecules, pointing to Examples 1-3, 8 and 14-15 of the Specification. 
25.	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.  In order to provide adequate written description and evidence of possession of a claimed genus of antibodies, the specification must provide sufficient distinguishing identifying characteristics of the genus of compounds. However, the specification fails to provide any critical structural features to adequately describe the genus of fusion proteins that have the recited functions. The courts have held that:
“[A] sufficient description of a genus… requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).

26.	The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. The Amgen decision will be added to the MPEP in due course.

27.	In the instant case, claim 1 broadly encompasses a fusion protein that comprises a modified R-spondin polypeptide, or a fragment or variant thereof, and an IgG antibody that specifically binds a tissue-specific cell surface molecule. The claim does not require any particular structure of the claimed fusion protein, only the desired function of increasing Wnt signaling in the tissue comprising the tissue-specific cell surface molecule. The claims also broadly encompass a fusion protein comprising an IgG antibody having at least 90% sequence identity to a particular amino acid sequence. As in Amgen, it is not disputed here that the specification enables one of skill in the art to make and use fusion proteins comprising IgG antibodies meeting all the functional limitations of the claims. It is reasonable to expect that such fusion proteins could be found using the guidance that is provided in the specification. Thus, the claims are enabled, but as noted in Amgen v. Sanofi, this is not enough to meet the written description requirement. While Examples 5 and 10 noted by Applicant are clearly described, the claims are not so limited and encompass fragments and variants of the first and second domains of the claimed fusion proteins. One skilled in the art could not clearly recognize or visualize what amino acid residues can be changed in the first and second domains without effecting antigen binding and/or effecting the claimed function.
28.	The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  Given that hundreds of unique antibody structures may bind a single antigen, a single species, or small group of related species, cannot be representative of all the antibodies that bind to the same antigen.
29.	Given the large genus of fusion proteins comprising IgG antibodies encompassed by the claims, and the unpredictability of the structure of large number of antibodies that could have the recited functions, the instant specification does not describe representative examples to support the full scope of the claims. One of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species of fusion proteins to describe the claimed genus.

Summary
30.	No claim is allowed.

31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        


/J.L/Examiner, Art Unit 1647                                                                                                                                                                                                        July 2, 2022